Title: Horatio G. Spafford to Thomas Jefferson, 15 December 1816
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          
            Albany, 12. 15, ’16.
          
          The Essay which thou wast kind enough to wish to See in print, is commenced in this No., & I anxiously hope the spirit & plan of it may meet thy approbation; & that I may be favored with the assurance.
          It is venturing a good deal, but not more, in my opinion, than the circumstances of the times demand. For the good of our Country, it is neccessary that the Men of the South express their liberality, in respect to Religious opinions. Theology, every where, if is of Monarchical tendency. The people of the South really know little of what is going on in the N. & East. God grant they may, & in good time. They have an independence of mind, & a freedom of opinion, which the Theologi far more noble & manly than those of the North. Oh Orthodoxy, how I hate thy reign!—
          
            Always, with great esteem, thy friend,
            H. G. Spafford.
          
        